Citation Nr: 0017661	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a chronic cervical 
spine disability.

Entitlement to an increased evaluation for acne keloid scars 
of the chest, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for acne keloid scars 
of the face (jaw(s)), currently rated as 10 percent 
disabling.

Entitlement to a compensable evaluation for acne keloid scars 
of the shoulders and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
RO hearing was held in November 1998.  The appellant was also 
afforded a Central Office hearing before the undersigned 
Board Member in February 2000.  Transcripts of both of these 
hearings are of record, and have been considered by the 
Board.

The Board observes that, in June 1998, the appellant's 
representative entered a claim for service connection for a 
psychiatric disorder as secondary to the appellant's service-
connected keloid scars.  That claim was reiterated later 
during the processing of the current claims.  The Board 
observes that that appellant has been diagnosed with both 
depression and anxiety, and the RO never adjudicated a claim 
regarding a psychiatric disorder.  That issue is now referred 
back to the RO for adjudication and any other appropriate 
action.

The current acne keloid scar issues will be addressed in the 
remand section of this decision.



FINDING OF FACT

The claim of entitlement to service connection for a chronic 
cervical spine disability is not supported by cognizable 
evidence showing that it is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
cervical spine disabiity is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records reflect that he 
denied any joint problems at his December 1978 enlistment 
physical examination.  No neck abnormality was detected 
during the enlistment physical examination, and no relevant 
diagnosis was made.

The appellant, in September 1979, sought treatment for a 
stiff neck, which he claimed had been bothering him for a 
period of four months; the appellant stated that he had 
fallen four months earlier.  No neurological changes were 
cited.  On examination, the appellant exhibited a full range-
of-motion of the cervical spine, was without point tenderness 
or adenopathy, and deep tendon reflexes of the upper 
extremities were normal, as was motor functioning.  The 
September 1979 assessment was that of a neck strain.  
Cervical spine x-rays the following month were interpreted as 
not demonstrating any significant abnormality.

A few weeks later in October 1979, the appellant returned for 
treatment complaining of a muscle pull.  A chronic cervical 
strain was the assessment.  He was sent for a physical 
therapy referral/evaluation shortly thereafter.  The noted 
diagnosis was one of chronic cervical muscle strain.  On 
examination, range-of-motion of the neck was within normal 
limits.  There was a mild increase in thoracic kyphosis, and 
the appellant complained of pain in the midline upper 
thoracic area.  No muscle spasm was palpated.  In early-
November 1979, the appellant completed treatment and was 
discharged from therapy asymptomatic.

The appellant, in April 1980, complained of posterior neck 
stiffness for a period of three weeks.  He maintained that he 
had suffered an exacerbation of his earlier injury.  There 
was no point tenderness or spasm on observation, and the 
appellant displayed a full range-of-motion.  Mild cervical 
strain was the assessment.

In July 1980, the appellant requested a re-evaluation by a 
physician concerning his "worsening back pain."  X-rays of 
the cervical spine were taken, and they were within normal 
limits.  Neither radiation of pain, nor paresthesia, nor 
gross sensomotor deficit was indicated.  The assessment was 
recurring cervical strain.

The appellant, in May 1981, sought assistance for his neck, 
citing a neck injury one year earlier.  He commented that his 
neck was bothering him again.  All testing performed at this 
time was negative.  The examining physician assessed the 
problem as that of neck pain, and his plan was to repeat 
physical therapy (and to use Bengay).  No further complaints 
referrable to the neck were shown on service medical records.  
A separation examination was not accomplished.

The appellant, in August 1982, filed his original claim for 
compensation.  He did not then enter a claim for a neck 
problem or disorder.

The appellant's VA medical records from 1982 do not disclose 
any complaints regarding, or treatment for a neck disorder.

In January 1983, the appellant was afforded a VA examination.  
He advanced no complaints regarding his neck.  On general 
musculoskeletal examination, no abnormality was found.

VA outpatient treatment records from 1982 to 1994 reveal 
treatment for his skin disorder but contain no evidence of 
complaints or treatment related to the neck.

In November 1997 the appellant submitted a claim for service 
connection for a neck disability (along with his increased 
rating claims).  He stated that he had sustained an injury to 
his neck while in a training class during active duty.

VA medical records from November 1997 to December 1999 
reflect that in December 1997, the appellant reported a 
history of neck injury and complained of "chronic" neck 
discomfort.  In January 1998 he gave a history of neck pain 
since judo classes in 1979.  The assessment was chronic 
cervical strain.  Complaints of neck pain continued, and in 
August 1998 he again complained of neck pain and headaches 
since an injury in service.  The examiner's assessment after 
examination was fibromyalgia secondary to cervical strain in 
service.  X-rays were interpreted as showing mild 
degenerative joint disease in the cervical spine.  Subsequent 
records show continuing complaints of and treatment for 
fibromyalgia.

The appellant underwent private medical examination in 
December 1997 at whch time he gave a history of falls during 
martial arts training in 1979 resulting in neck injuries and 
chronic intermittent neck pain since that time.  Examination 
of the neck disclosed marked spasm.  An assessment of neck 
pain, facet dysfunction with myofascial syndrome was given.  
However, the diagnosis was not tied to the appellant's active 
service period.

On another examination by the same private physician in late 
January 1998, following a course of physical therapy that had 
not been effective, the appellant admitted that the "work-
related stress in his job as a corrections officer probably 
contributes to his symptoms."  Chronic neck pain secondary 
to facet dysfunction was again assessed, and, as beforehand, 
the appellant's neck problems were not related to his active 
duty.  He subsequently received chiropractic treatment in 
January and March 1998 during which he repeated his history 
of injury in service and outlined his current neck and back 
symptomatology.  The private chiropractor's assessment was 
described as cervical degenerative disc disease and 
myofascial pain syndrome with posterior and anterior joint 
dysfunction.  This diagnosis was likewise not connected to 
the appellant's period of active service.  An August 1998 
magnetic resonance imaging (MRI) report revealed findings of 
small posterior central disc protrusions in the cervical 
spine.  

In statements received in March 1998 the appellant stated 
that he had experienced "chronic" neck discomfort since his 
discharge from the military.  He claimed that his neck 
discomfort had increased over time.  He spoke of taking 
medication and undergoing chiropractic treatment in order to 
alleviate pain, but that relief had only been temporary.  The 
current diagnosis, according to the appellant, was cervical 
degenerative disc disease, along with "dysfunction" from 
the C-5 through T-3 discs.

The appellant was provided an RO hearing in August 1998.  At 
such hearing, he testified that he had injured himself in a 
self-defense judo class during active duty.  He told of his 
subsequent treatment while in the military.  Likewise, he 
reported his present symptomatology and current 
treatment/evaluation.  Transcript, August 1998.

In a January 1999 statement the appellant explained that his 
reasons for not filing a claim for compensation for his neck 
problems in his original claim.  He said that ". . . my 
scars . . . were . . . the most troublesome at that time."  
He wrote, "I did not initiate a service connected claim for 
my neck as my scarring problem was the most pressing and 
psychological burdensome issue at that time."  However, he 
further stated that he had mentioned his neck problem to his 
first VA examiner, and that such problem(s) were ignored by 
her.  The appellant concluded, "I was not aware at the time 
that I should of persued [sic] my neck injury."  

The appellant was afforded a Central Office hearing before 
the undersigned Board Member in February 2000.  At such 
hearing, he testified that he had injured his neck while in 
service; he elaborated that he had been flipped over onto his 
neck somewhere between twenty and thirty-five times in his 
judo classes.  The appellant reported that he had received 
medical treatment for his neck during his military service, 
and that he also self-treated.  He added that he had self-
treated following his discharge, as well.  He conceded that 
he did not seek medical treatment for his neck until 1997, 
but testified that ever since service he had had stiffness 
and discomfort in his neck; with a deterioration over the 
last five years.  He also remarked that two private 
physicians had connected his current neck disability to his 
in-service injury and that two VA health care providers had 
done the same thing.  Transcript, February 2000.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for a disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
actually incurred in service.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Before reaching the merits of the veteran's claim, the 
threshold question which must be addressed is whether he has 
presented evidence that his claim of service connection for a 
chronic cervical strain is well-grounded.  Murphy v. 
Derwinski, 
1 Vet. App. 78, 81 (1990).  Again, a well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Id, 1 Vet.App. at 81.  An 
allegation alone is not sufficient; the veteran must submit 
evidence in support of his claim that would justify a belief 
by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 
2 Vet.App. 609 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay, evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995).

In the instant case, the veteran contends that his post-
service neck disability was very much in evidence or in 
progress while he was still on active duty.  The veteran is 
of course competent to testify as to his symptomatology both 
during and subsequent to service.  He has repeatedly argued 
that while on active duty and subsequent thereto, he 
continued to experience a variety of neck symptomatology.

The Board initially notes that the appellant has current 
diagnosis and assessments related to his neck of 
fibromyalgia, chronic neck pain and degenerative disc disease 
along with x-ray findings indicating degenerative joint 
disease.  He, therefore, has a current cervical spine 
disability which meets the first Caluza element.  However, 
although the service medical records document some neck 
problems while in service, they do not establish a chronic 
neck disability.  Despite the use of the term "chronic' in 
October 1979, the complaints of neck pain treated in 
September and October 1979 resolved after physical therapy 
treatment.  He was treated for complaints of neck pain on two 
occasions in 1980, in April and July, but no abnormalities 
were shown of examinations at those times, and no further 
complaints were shown again until May 1981.  No further 
complaints were shown in the service medical records, and the 
evidentiary record in this case does not establish any 
documented continuity of symptomatology following discharge.  
He sought treatment for his keloid scars soon after his 
discharge from service, but no complaints, treatment or 
evaluation of his neck were shown.  Treatment records from 
1982 to 1994 show treatment for his keloid scars but not for 
any neck problems.  Degenerative joint disease, a chronic 
disease (arthritis) for presumptive service connection under 
38 U.S.C.A. §§ 1101, 1112, was not shown in service or within 
the one-year presumptive period.  Although the evidence does 
show treatment for a neck disability in service such as to 
satisfy the second Caluza element in determining well-
groundedness, it does not establish a chronic disease entity 
in service.  

As the appellant has admitted, initial post-service medical 
evidence of neck problems dates to 1997, roughly fifteen (15) 
years after his separation.  Although he received medical 
treatment beginning shortly after service, VA 
treatment/evaluation records between 1982 and 1997 do not 
disclose any complaints of or treatment for his neck.  
Moreover, the Board notes that the appellant filed a claim 
for compensation in August 1982, only several months post-
discharge, and then failed to indicate any problems with or 
disability of his neck.  It was not until November 1997, 
again fifteen (15) years following his separation from 
service, that the appellant filed his initial claim for 
compensation for his neck.  There is no evidence during this 
time indicating neck disability.

Most significantly, the post-service treatment/evaluation 
records do not effectively relate the current state of his 
neck disability(-ies) to his active duty period.  As noted 
above, an assessment of fibromyalgia secondary to a cervical 
strain in service was made during VA treatment in August 
1998.  But such diagnosis was based only upon the appellant's 
own reporting of his neck disability history, including of 
chronic neck pain and headaches since the injury, and the 
examiner did not refer to any review of the appellant's 
service medical records, or any other medical records, 
private or VA.

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" to render a claim well-grounded.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  A physician's proffered 
opinion may be discounted if it materially relies upon a 
layperson's unsupported history as the premise for such 
opinion.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the 
assessment in August 1998 was based primarily on an 
unsupported history of chronic neck pain and headaches since 
service, the Board concludes that the assessment does not 
provide a nexus as required to satisfy the third Caluza 
element.  Moreover, the veteran's history of chronic neck 
pain since service given to the examiner, in itself does not 
provide the required nexus under Savage v. Gober because 
there is no corroboration of such chronic symptoms and the 
examiner did not relate the current cervical disabilities to 
any symptomatology experienced by the appellant during the 
intervening 15 postservice years.  In conclusion, the above-
cited August 1998 VA assessment of fibromyalgia secondary to 
cervical strain in service is merely a recitation of what the 
appellant told the examiner, and nothing more.  

With regard to all other medical reports of treatment for the 
appellant's neck complaints, despite the appellant's 
reporting of his medical history and pertinent events to 
other health care providers, including private physicians and 
chiropractors, no other medical professional, VA or private, 
has related the appellant's documented post-service neck 
disorders to his in-service symptomatology and/or 
symptomatology alleged by the veteran to have continued 
following service.

The appellant has stated that his private physicians and VA 
health care providers have associated his current neck 
disorder to his in-service injury(-ies).  However, although 
the record contains reports from some of the cited health 
care providers, except for the August 1998 assessment, it is 
devoid of any such documented opinion(s).

As it is the province of trained health care professionals to 
enter informed, competent conclusions which require medical 
opinions as to causation, Grivois, the appellant's lay 
opinion wherein he purports to connect his service and post-
service neck symptomatology/diagnoses is an insufficient 
basis upon which to find this claim well-grounded.  Espiritu, 
King.  Accordingly, as a well-grounded claim must be 
supported by evidence and not merely allegations, Tirpak, the 
appellant's current claim for service connection must be 
denied as not well-grounded.

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, which 
eventually denied the claim on the merits, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well-grounded, the RO accorded 
the appellant greater consideration than this claim, in fact, 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 394 (1993).

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for a chronic cervical disability.  38 U.S.C.A. § 5103(a) 
(West 1991); see Robinette v. Brown, 8 Vet. App. at 77-8 
(1995); see also Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  The 
appellant has not reported the existence of any other 
post-service or in-service medical evidence that has not 
already been secured which would serve to render this claim 
well-grounded.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a chronic 
cervical spine disability is not well-grounded, the doctrine 
of reasonable doubt is not applicable.



ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a chronic cervical 
spine disability, the appeal is denied.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Concerning the appellant's well-grounded claims of 
entitlement to increased (or compensable) evaluations for his 
acne keloid scars in several different areas of his body, see 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the 
Board is of the opinion that such claims should be remanded 
to the RO for further evidentiary development, to include a 
comprehensive VA dermatological examination.

In his recent personal hearing and on recent VA outpatient 
treatment the appellant stated his belief that his disability 
was getting worse and in particular that his right jaw scar 
was getting bigger.  He has recently undergone Kenalog 
injection treatment for his scars, and reference was made to 
treatment of the scars on the chest and back.  In light of 
the assertions of increased disability, particularly 
regarding the keloidal scars on both sides of the jaw, the 
Board concludes that further examination would be advisable 
in order to fairly rate the veteran's disabilities.

Therefore, the Board is deferring adjudication of the 
claimant's appeal on these issues pending a remand of the 
case to the RO for further development as follows:

1.  The appellant has the right to submit 
any additional evidence and argument on 
the matters which the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

2.  The RO should obtain up-to-date VA 
records pertaining to treatment for the 
appellant's keloidal scars.

3.  The RO should arrange for a VA 
dermatological examination of the veteran 
in order to ascertain the severity of his 
service-connected acne keloid scars.  The 
claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the claims file in this regard.  

Any necessary special studies should be 
conducted at this time.  The specialist 
should determine all symptomatology of 
the appellant's acne keloid scars in 
order to determine their true, or full, 
impairment - effects and consequences of 
each of his scars, including pain, 
tenderness, limitation of motion of an 
affected part, disfigurement, etc.  The 
scars should be described in detail.  The 
specialist should offer opinions as to 
the severity of the appellant's acne 
keloid scars.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  Unretouched color 
photographs of all the appellant's scars 
should be taken at this time and then 
associated with the claims file.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the full extent possible.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to, and in complete 
compliance with, the directives of this 
remand, and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluation for acne keloid 
scars of the chest, entitlement to an 
increased evaluation for acne keloid 
scars of the face (jaw(s)), and 
entitlement to a compensable evaluation 
for acne keloid scars of the back.  The 
RO should determine whether separate 
ratings should be assigned for the scars 
on the left and right sides of the jaws 
and for those on the shoulders and the 
back.  The RO should consider the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, this case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



